     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.228 Page 1 of 9


 1   THOMAS E. MONTGOMERY, County Counsel
     County of San Diego
 2   By KATE D. JONES, Senior Deputy (State Bar No. 315650)
        ADAM C. PHILLIPS, Senior Deputy (State Bar No. 277410)
 3   1600 Pacific Highway, Room 355
     San Diego, California 92101-2469
 4   Telephone: (619) 531-5888; (619) 531-6416
     Fax: (619) 531-6005
 5   E-mail: kate.jones@sdcounty.ca.gov; adam.phillips@sdcounty.ca.gov
 6   Attorneys for Defendants County of San Diego (also erroneously sued as “San Diego
     Sheriff’s Department”), Deputy Jeffrey Chu and Deputy Joseph McManus
 7
 8
                             UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11
     WILLIAM CARR,                )                  No. 19-cv-1139-JLS-MDD
12                                )
               Plaintiff,         )                  DEFENDANTS COUNTY OF SAN
13                                )                  DIEGO, JEFFREY CHU, AND JOSEPH
                        v.        )                  MCMANUS’ ANSWER TO
14                                )                  PLAINTIFF’S FIRST AMENDED
     COUNTY OF SAN DIEGO; JEFFREY )                  COMPLAINT
15   CHU; JOSEPH MCMANUS;         )
     CHRISTOPHER CADIGAN; JASON   )                  JURY TRIAL DEMANDED
16   FERGUSON; ALEXANDER SOLIMAN; )
     and DOES 1-10, inclusive,    )
17                                )
               Defendants         )
18                                )
                                  )
19                                )
20         Defendants County of San Diego, Deputy Jeffery Chu, and Deputy Joseph
21   McManus request a jury trial in this matter and answer the First Amended Complaint
22   brought by Plaintiff William Carr as follows:
23         Paragraph 1 and 2: These paragraphs contain statements of jurisdiction/venue,
24   Plaintiffs’ theories of the lawsuit, and legal conclusions, which require no response from
25   Defendants. To the extent that the remaining allegations are construed as factual
26   allegations, Defendants deny those allegations.
27         Paragraph 3: Defendants admit Plaintiff submitted a claim signed and dated
28   November 30, 2018, by attorney of record for Plaintiff, which the County of San Diego
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.229 Page 2 of 9


 1   rejected on January 16, 2019. Defendants deny that the claim was based on all acts,
 2   omissions, and injuries complained of in the Complaint.
 3         Paragraph 4: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
 4   conclusions, which require no response from Defendants. To the extent that the
 5   remaining allegations are construed as factual allegations, Defendants deny those
 6   allegations.
 7         Paragraph 5: Defendants lack sufficient information or belief concerning the
 8   allegations in this paragraph and deny the allegations on that basis.
 9         Paragraph 6: Defendants admit that San Diego County was a public entity
10   organized under the laws of the State of California at the times listed in the Complaint.
11   Defendants lack sufficient information or belief concerning the remainder of the
12   allegations in this paragraph and deny the allegations on that basis.
13         Paragraph 7: Defendants admit that Deputies Jeffery Chu, Joseph McManus,
14   Christopher Cadigan, Jason Ferguson, and Alexander Soliman were employed by San
15   Diego County at the times listed in the Complaint.
16         Paragraph 8: Defendants admit Deputy Jeffery Chu was employed by San Diego
17   County at the times listed in the Complaint. Defendants lack sufficient information or
18   belief concerning the remainder of the allegations in this paragraph and deny the
19   allegations on that basis.
20         Paragraph 9: Defendants admit Deputy Joseph McManus was employed by San
21   Diego County at the times listed in the Complaint. Defendants lack sufficient
22   information or belief concerning the remainder of the allegations in this paragraph and
23   deny the allegations on that basis.
24         Paragraph 10: Defendants admit Deputy Christopher Cadigan was employed by
25   San Diego County at the times listed in the Complaint. Defendants lack sufficient
26   information or belief concerning the remainder of the allegations in this paragraph and
27   deny the allegations on that basis.
28   ///

                                                  2
                                                                     No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.230 Page 3 of 9


 1            Paragraph 11: Defendants admit Deputy Jason Ferguson was employed by San
 2   Diego County at the times listed in the Complaint. Defendants lack sufficient
 3   information or belief concerning the remainder of the allegations in this paragraph and
 4   deny the allegations on that basis.
 5            Paragraph 12: Defendants admit Deputy Alexander Soliman was employed by San
 6   Diego County at the times listed in the Complaint. Defendants lack sufficient
 7   information or belief concerning the remainder of the allegations in this paragraph and
 8   deny the allegations on that basis.
 9            Paragraph 13, 14, 15, 16, 17, 18, 19, 20, and 21: Defendants lack sufficient
10   information or belief concerning the allegations in these paragraphs and deny the
11   allegations on that basis.
12            Paragraph 22: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
13   conclusions, which require no response from Defendants. To the extent that the
14   remaining allegations are construed as factual allegations, Defendants deny those
15   allegations.
16            Paragraph 23: Defendants repeat and reiterate their previous responses to
17   paragraphs 1-22 as their response herein to paragraph 23.
18            Paragraphs 24, 25, 26, 27, 28, 29 and 30: Defendants lack sufficient information
19   or belief concerning the allegations in these paragraphs and deny the allegations on that
20   basis.
21            Paragraph 31: Defendants deny the allegations in this paragraph.
22            Paragraph 32: Defendants admit Deputies Jeffery Chu, Joseph McManus,
23   Christopher Cadigan, Jason Ferguson, and Alexander Soliman arrived at East Village
24   Asian Diner around 7:00 p.m. on July 15, 2018.
25            Paragraphs 33, 34, 35, 36, 37, 38, 39, 40, 41, 42 and 43: Defendants deny the
26   allegations in these paragraphs.
27            Paragraph 44: Defendants lack sufficient information or belief concerning the
28   allegations in this paragraph and deny the allegations on that basis.

                                                    3
                                                                      No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.231 Page 4 of 9


 1         Paragraph 45: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
 2   conclusions, which require no response from Defendants. To the extent that the
 3   remaining allegations are construed as factual allegations, Defendants deny those
 4   allegations.
 5         Paragraph 46: Defendants repeat and reiterate their previous responses to
 6   paragraphs 1-45 as their response herein to paragraph 46.
 7         Paragraph 47, 48, 49, and 50: Defendants deny the allegations in these paragraphs.
 8         Paragraph 51: Defendants deny that Plaintiffs are entitled to the relief requested.
 9         Paragraph 52: Defendants repeat and reiterate their previous responses to
10   paragraphs 1-51 as their response herein to paragraph 52.
11         Paragraph 53: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
12   conclusions, which require no response from Defendants. To the extent that the
13   remaining allegations are construed as factual allegations, Defendants deny those
14   allegations.
15         Paragraph 54, 55, 56, 57, and 58: Defendants deny the allegations in these
16   paragraphs.
17         Paragraph 59: Defendants deny that Plaintiffs are entitled to the relief requested.
18         Paragraph 60: Defendants repeat and reiterate their previous responses to
19   paragraphs 1-59 as their response herein to paragraph 60.
20         Paragraph 61, 62, 63, 64, 65, 66, and 67: Defendants deny the allegations in these
21   paragraphs.
22         Paragraph 68: Defendants repeat and reiterate their previous responses to
23   paragraphs 1-67 as their response herein to paragraph 68.
24         Paragraph 69: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
25   conclusions, which require no response from Defendants. To the extent that the
26   remaining allegations are construed as factual allegations, Defendants deny those
27   allegations.
28   ///

                                                 4
                                                                    No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.232 Page 5 of 9


 1         Paragraph 70, 71, and 72: Defendants deny the allegations in these paragraphs and
 2   all subparagraphs therein.
 3         Paragraph 73: Defendants repeat and reiterate their previous responses to
 4   paragraphs 1-72 as their response herein to paragraph 73.
 5         Paragraph 74: This paragraph contains Plaintiffs’ theories of the lawsuit and legal
 6   conclusions, which require no response from Defendants. To the extent that the
 7   remaining allegations are construed as factual allegations, Defendants deny those
 8   allegations.
 9         Paragraph 75, 76, 77, 78, 79, 80, 81, 82, and 83: Defendants deny the allegations
10   in these paragraphs.
11         Paragraph 84: Defendants deny that Plaintiffs are entitled to the relief requested.
12         “Prayer” Paragraph: Defendants deny that Plaintiffs are entitled to the relief
13   requested.
14                                 AFFIRMATIVE DEFENSES
15                                                 1
16         As a first, separate and distinct affirmative defense, the Complaint fails to state
17   facts sufficient to constitute a cause of action for which relief can be granted.
18                                                 2
19         As a second, separate and distinct affirmative defense, any individually-named
20   defendants would be entitled to qualified immunity from liability under 42 U.S.C.
21   § 1983.
22                                                 3
23         As a third, separate and distinct affirmative defense, any individually-named
24   defendants would be entitled to absolute immunity from liability under 42 U.S.C. § 1983.
25                                                 4
26         As a fourth, separate and distinct affirmative defense, Defendants cannot be liable
27   because Plaintiff’s constitutional rights were not violated.
28   ///

                                                   5
                                                                       No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.233 Page 6 of 9


 1                                                5
 2         As a fifth, separate and distinct affirmative defense, Defendants cannot be liable
 3   for illegal detention or arrest because there was probable cause that Plaintiff was engaged
 4   in criminal activity when Defendants arrested him.
 5                                                6
 6         As a sixth, separate and distinct affirmative defense, Defendant County of San
 7   Diego is not liable under state law for common-law negligence and is only liable pursuant
 8   to statute by operation of section 815 of the California Government Code.
 9                                                7
10         As a seventh, separate and distinct affirmative defense, Defendants are not liable
11   under state law by operation of sections 815.2, subdivision (b), and 820.8 of the
12   California Government Code in that the injuries and damages, if there were any, were
13   caused by the acts or omissions of other persons, not officers or employees of
14   Defendants. Such superseding or intervening causes cut off Defendants’ liability, if any.
15                                                8
16         As an eighth, separate and distinct affirmative defense, Defendants are not liable
17   under state law by operation of sections 815.2, subdivision (b), and 820.2 of the
18   California Government Code in that the injuries and damages, if there were any, resulted
19   from exercise of discretion vested in public officers and employees.
20                                                9
21         As a ninth, separate and distinct affirmative defense, Defendants are not liable
22   under state law by operation of sections 815.2, subdivision (b), and 820.4 of the
23   California Government Code for the execution or enforcement of the law by public
24   officers or employees exercising due care.
25                                                10
26         As a tenth, separate and distinct affirmative defense, Defendants are not liable
27   under state law by operation of sections 815.2, subdivision (b), of the California
28   ///

                                                  6
                                                                     No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.234 Page 7 of 9


 1   Government Code and section 847 of the California Penal Code in that the underlying
 2   arrest and/or imprisonment arose out of a lawful arrest.
 3                                                11
 4         As an eleventh, separate and distinct affirmative defense, Defendants are not liable
 5   under state law by operation of sections 815.2, subdivision (b), of the California
 6   Government Code and section 835a of the California Penal Code in that the physical
 7   force and contact used was reasonable to effect a lawful arrest, to prevent escape, or
 8   overcome resistance.
 9                                                12
10         As a twelfth, separate and distinct affirmative defense, Defendants are not liable
11   under state law by operation of sections 815.2, subdivision (b), of the California
12   Government Code and section 835a of the California Penal Code in that the physical
13   force and contact used were reasonable for the lawful defense of the officer(s) and of
14   others.
15                                                13
16         As a thirteenth, separate and distinct affirmative defense, Defendants are not liable
17   under state law for injuries or damages, if there were any, arising out of a person resisting
18   arrest, pursuant to section 845.8 of the California Government Code.
19                                                14
20         As a fourteenth, separate and distinct affirmative defense, Defendants are not liable
21   because Plaintiff acted unreasonably, carelessly, or negligently in and about the matters
22   alleged in the Complaint. Plaintiff did not exercise ordinary care, caution or prudence for
23   his own safety and protection. These acts of unreasonableness, carelessness, and
24   negligence were the proximate cause of the alleged injuries and damages, if there were
25   any. However, if Defendants are found legally responsible to Plaintiff, then Defendants
26   provisionally allege their acts or omissions were not the sole and proximate cause of
27   Plaintiff’s injuries and damages and that the damages awarded are to be apportioned
28   according to the respective fault and legal responsibility of all parties, persons, and

                                                   7
                                                                      No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.235 Page 8 of 9


 1   entitles who contributed to and/or caused the injuries and damages, according to proof
 2   presented at the time of trial.
 3                                                15
 4          As a fifteenth, separate and distinct affirmative defense, Defendants are not liable
 5   because Plaintiff failed, refused, and neglected to reasonably mitigate his damages, which
 6   bars or diminishes any recovery.
 7                                                16
 8          As a sixteenth, separate and distinct affirmative defense, Defendants are not liable
 9   because Plaintiff knew or reasonably should have known the hazards or dangers involved
10   and, as a result, voluntarily assumed the risks in and about the matters alleged in the
11   Complaint.
12                                                17
13          As a seventeenth, separate and distinct affirmative defense, the allegations in the
14   Complaint do not support an award of punitive damages against individually-named
15   defendants because their conduct was not malicious, oppressive, or in reckless disregard
16   to Plaintiff’s rights.
17                                                18
18          As an eighteenth, separate and distinct affirmative defense, Defendants did not owe
19   a duty to Plaintiff to render medical aid.
20                                                19
21          As a nineteenth, separate and distinct affirmative defense, Defendant County of san
22   Diego is not liable for punitive or exemplary damages under state law by operation of
23   section 818 of the California Government Code.
24                                                20
25          As a twentieth, separate and distinct affirmative defense, any judgment entered
26   herein may be reduced for collateral source payments paid or obligated to be paid for
27   services or benefits that were provided before trial commenced pursuant to California
28   Government Code section 985.

                                                   8
                                                                      No. 19-cv-1139-JLS-MDD
     Case 3:19-cv-01139-JLS-MDD Document 35 Filed 07/16/20 PageID.236 Page 9 of 9


 1         WHEREFORE, Defendants pray as follows:
 2         1. That the action be dismissed with prejudice;
 3         2. That Plaintiffs takes nothing by their action;
 4         3. That Defendants recover their costs of suit incurred herein, including attorney’s
 5            fees; and
 6         4. For such other and further relief as the Court deems proper and just.
 7
 8   DATED: July 16, 2020            THOMAS E. MONTGOMERY, County Counsel
 9
                                     By     s/Kate D. Jones, Deputy
10                                          Attorneys for Defendant County of San Diego,
                                            Jeffery Chu, and Joseph McManus
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                                                                    No. 19-cv-1139-JLS-MDD
